The court is of opinion that the first and *Page 228 
second exceptions to the master's report should be overruled. The two payments, amounting to $150, were made to the attorney employed by Stone to defend him in proceedings in guardianship in Minnesota, and also, incidentally, to defend the deed which he had made to this respondent. Stone was entitled to have counsel in these matters, and the money so paid was for his benefit and according to his general request, although he did not specify the amount. There is nothing to show that the amount was unreasonable or improper.
The third and fourth exceptions to the allowances of compensation are sustained. Where one denies a trust he renders no service in the capacity of a trustee. Even though he may keep a fund safely, if he claims it as his own he precludes himself from also claiming compensation as a trustee, for he thereby denies his relation as a trustee. Moreover, the claim of ownership has caused litigation to establish the title to the fund. One cannot take the chances of claiming the fund as his own, or, failing in that, to have compensation for his services.